DETAILED ACTION
Claims 1-7 and 16-20 are pending and currently under review.
Claims 8-15 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9/13/2021 has been entered.  Claims 1-7 and 16-20 remain(s) pending in the application.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Patrick Muffo on 9/16/2021.
The application has been amended as follows: 
In claim 3, delete the recitation of “by hand carry of a human operator”
Cancel claims 8-10.
In claim 16 line 8, delete the recitation of “by hand”

Allowable Subject Matter
Claims 1-7 and 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Independent claims 1 and 16 are directed to a powder compactor for an additive manufacturing powder bin, wherein said compactor is portable and has a specific base, plenum, suction, and vibrational compaction as claimed.  There is no prior art of record that teaches or suggests of the aforementioned limitations together.
The closest prior art of record is: 1) Kuesters et al. in view of others as relied upon in the previous office action, and 2) Bokodi et al. (US 2012/0107438).  Kuesters et al. in view of others suggests a similar compaction apparatus.  However, the compactor apparatus of Kuesters et al. is not portable, and would not be able to be removed from the additive manufacturing system.  There is further no motivation for one of ordinary skill to remove said apparatus from the additive manufacturing system.  Bokodi et al. discloses a powder compactor for additive manufacturing [abstract]; however said compactor is likewise not portable and fails to teach the claimed base, plenum, and suction features.  Thus, there is no prior art of record that teaches or discloses all of the claimed limitations together.

Response to Arguments
The previous rejections over Kuesters et al. in view of others have been withdrawn in view of applicants’ arguments and amendments.

Conclusion
Claims 1-7 and 16-20 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/NICHOLAS A WANG/Primary Examiner, Art Unit 1734